 

|

} STAMPUR & ROTH
-|]

t]

{i

: ah ye 6/14 ATTORNEYS AT LAW
WILLIAM J. STAMPUR 299 BROADWAY, SUITE 800

JAMES ROTH NEW YORK, N.Y, 10007

 

(212) Sts-4240
FAX (212) 619-6743

IT IS HEREBY ORDERED THAT the parties shall appear for

November 26, 2019 sentencing on Wednesday, January 8, 2020 at 3:00 p.m. in
Courtroom 23B of the Daniel Patrick Moynihan United States
By ECF Courthouse, 500 Pearl Street, New York, NY 10007.

Honorable Richard J. Sullivan gg ogperep.
United States Court of Appeals for the Second Circuit!

     

 

40 Foley Square Dated: November 26, 2019
New York, NY 10007 HEM EGkEe NEW OEE , -
Ya ee XSF
Re: United States vy. Tyquan Robinson, et al., RICHARD J. SULLIVAN
18 Cr. 373-8 (RJS) UNITED STATES CIRCUIT JUDGE
Sitting by Designation
Dear Judge Sullivan:

We write further to the supplemental sentencing submission (Dkt. Nos. 555, 561) and to
respectfully request a date for a sentencing hearing. The parties are both available any time on
January 6 through January 13, 2019, with the exclusion of Friday, January 10, 2019.

We also wish to provide the Court with the attached letter from Mr. Robinson’s counselor
at the MCC describing Mr, Robinson as “a model inmate” with “no incident report history” who
“has shown commitment in utilizing his incarceration for a positive future outlook in life.”

Thank you for your consideration of this request.

Very truly yours,
Kieth

James Roth, Esq.
Benjamin Silverman, Esq.

cc: All counsel of record (By ECF)

Encls.

 

' Sitting by designation as a District Judge in the Southern District of New York

JR/Robinson/Cov Ltr Judge/Sent Date
